157 S.W.3d 348 (2005)
Donald ALBIN, Appellant,
v.
Diane ALBIN, Respondent.
No. ED 84283.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Joseph Howlett, Clayton, MO, for appellant.
Michael L. Schechter, Clayton, MO, for respondent.
*349 Before PATRICIA L. COHEN, P.J. and KATHIANNE KNAUP CRANE and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Donald Albin (Husband) appeals from a decree of dissolution of his marriage to Diane Albin (Wife). Husband contends the trial court erred in finding only $5,000.00 of marital funds expended on Wife's separate property located at 442 Bush Drive where he presented evidence that $98,197.61 of marital funds was expended in improvements to the property.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).